The sole question in the instant appeal is the constitutionality of a particular provision of the statutory law imposing an additional license or occupation tax upon one of the same class of operators of tracks for the racing of horses within the State of Maryland. While the question is single, the correct answer may be found on two different grounds. The court must declare the law in every case, and so it must enforce the Constitution as the paramount law whenever a legislative act is found to be in conflict. The parties, therefore, may not by their election confine the court in its consideration of the question of constitutionality to the determination of the validity of but one ground of objection where several exist. Baltimore vO'Conor, 147 Md. 639, 654, 128 A. 759, 40 A.L.R. 1058; Marburyv. Madison, 1 Cranch 137, 2 L. Ed. 60.
The writer dissents in the conviction that the additional license tax is unconstitutional for the reasons that it is discriminatory and unlawful because of the interdiction of organic law and the provisions of the Fourteenth Amendment of the Constitution of the United States, and of the twenty-third article of the Declaration of Rights of the Constitution of Maryland. It is submitted that the statute unreasonably discriminates against one member of a class by arbitrarily imposing upon that member an additional license or occupation tax which is not imposed upon any other member of the class; and, for the local *Page 91 
and exclusive benefit of another and distinct political division, illegally lays this additional tax upon that member because of the location of the member's track for racing within a part of one political division of the State.
On March 29th, 1918, chapter 82 of the Acts of 1918 was approved. By this enactment, which is known as the "Annexation Act of 1918," certain parts of Baltimore County were incorporated with Baltimore City. In the area thus acquired is located the race track at Pimlico, which is owned and operated by a private corporation. Horse racing at Pimlico had long continued, and at the time of the annexation was subject to the provisions of the local laws in force in Baltimore County. By the express terms of the Annexation Act, the provisions of the Constitution of Maryland, the Charter of Baltimore City, and all local laws applicable to Baltimore City, and all the ordinances of that municipality, were extended and made applicable to those portions of Baltimore County which were annexed, and the local laws of Baltimore County, except as by the statute otherwise provided, were repealed so far as the annexed territory was concerned. Acts of 1918, ch. 82, sec. 2. Among the effects of this statute was that to render inoperative the local laws of Baltimore County with respect to racing at Pimlico and at any other place within the area annexed to Baltimore City. The provisions of the statute became operative on June 1st, 1918.
At the same session of the General Assembly, the local laws of Baltimore County relative to racing were amended by chapter 89, which was approved on April 3rd, 1918, a few days later than the approval of chapter 82, but which went into effect on the same day. The statute amended sections 429, 432 and 435 of the Revised Code of Public Local Laws of Baltimore County, Edition of 1915, as legalized by chapter 16 of the Acts of 1916, title "Racing Commission." In brief, the statute imposed a license fee of $75 for every day of racing up to five days, and $3000 a day for every additional day, unless the races were run on a mile track or a track of over a half mile, *Page 92 
when the license fee was $3000 for every day of the racing period. The Baltimore County Racing Commission was required to pay its limited expenses out of these license fees and to disburse the surplus in this manner: Two-thirds of the surplus were to be paid by the Commission to the Treasurer of Baltimore County to be used and expended in the construction or maintenance of the public roads and bridges located in Baltimore County, as the County Commissioners of Baltimore County may determine, but, first, "to the reconstruction of the Hanover turnpike road between Reisterstown and the Carroll County line; and, second, to the construction and improvement of the Dulaney's Valley turnpike road northwest from Towson." The remaining one-third the Commission was required to divide equally and to pay one-half thereof to the Maryland State Fair and Agricultural Society of Baltimore County, and the other one-half to the White Hall Farmers Club and Improvement Associations, "for the purpose of encouraging an increased and improved exhibition of farm products at the agricultural fairs held annually at Timonium and White Hall," which are both within the present limits of Baltimore County. The statute was a local public law, and was effective within the limits of Baltimore County, as reduced by the Annexation Act of 1918. The statute, therefore, had no extraterritorial effect, and did not apply to the annexed territory, within which was the Pimlico race track.
Under these legislative circumstances the same General Assembly passed a later statute, which was approved on April 24th, 1918, but became effective on the day after the Annexation Act of 1918 (Acts of 1918, ch. 82) became effective. This last of the three is chapter 264 of the Acts of 1918, and purports to be a supplemental statute to the Annexation Act, and its purpose was to incorporate in the Annexation Act the local statutes of Baltimore County with reference to racing, so as to make them applicable and operative within that portion of Baltimore County which had been incorporated in Baltimore City by the Annexation Act of 1918. The General Assembly *Page 93 
declared that no provision of the Annexation Act should affect any race track or racing or the jurisdiction of any racing commission or the rights and powers of said commission or its licenses within the limits defined by the Annexation Act, but that such race tracks and the racing therein shall continue subject to the jurisdiction of the present Racing Commission of Baltimore County, and be governed only by the laws in existence prior to the first day of January, 1918, including such Acts of the General Assembly, concerning race tracks and racing applicable to the Racing Commission of Baltimore County, as may be passed by the present General Assembly, and by such laws as may be hereafter enacted, and that all license fees collected by the Racing Commission of Baltimore County shall be applied to the same purposes as are now prescribed by the laws applicable to said Racing Commission of Baltimore County, including any amendments thereof passed at the present session of the General Assembly.
The effect designed was to have the local laws of Baltimore County with respect to race tracks operative within that area of Baltimore County which had been acquired of Baltimore County, and not only to commit administration of those local laws within the City to the Baltimore County Racing Commission, but to assure to Baltimore County the full benefit of the license fees for the local purposes of Baltimore County. The anomalous situation of a board of county officials having control, and acting in an administrative capacity, with respect to horse racing on tracks wholly within a portion of the territory of a distinct political unit, and performing its duties independently of the latter's jurisdiction and municipal officers, continued until the change made by the succeeding session of the General Assembly.
By the Acts of 1920, ch. 273, the General Assembly undertook to regulate, control, and license horse racing within the State of Maryland, and for this purpose it created a Maryland Racing Commission, and provided its powers and duties. It was approved on March 31st, 1920, *Page 94 
and became effective on June 1st of that year. Code, art. 78B, title "Racing Commission," secs. 1-17. The statute prohibited within the state all horse racing at any meeting for any stake, purse, or reward, except it be licensed by the Commission. Section 6. It further forbade the issuance of permits and licenses for such meetings unless, on the tracks or places for holding races, there had been run or held meetings for racing at least once in every year for a period of three consecutive years before the enactment. The purpose of this provision was to confine racing to existing courses. Section 7 (Acts of 1937, ch. 408).
The license fee for every day given to racing was $6000, but the statute declared that it in nowise repealed the provisions of chapter 264 of the Acts of 1918, except that the Maryland Racing Commission should be substituted for the Racing Commission of Baltimore County mentioned in chapter 264, and should be paid and entitled to receive the license fee prescribed by chapter 89 of the Acts of 1918, and should pay such license fee to the Treasurer of Baltimore County for the purposes as set forth in section 435 of the Revised Code of Public Local Laws of Baltimore County, Edition of 1916, as said section was amended by chapter 89 of the Acts of 1918. Section 8 (Acts of 1937, ch. 408. Compare Acts of 1922, ch. 481). In addition to these license fees, an additional "license fee or tax" of fifteen per centum of the net revenue of a licensee was imposed by section 12.
These provisions are sufficient to present the questions on this record, and no more need be stated except that the statute contains a provision that the unconstitutionality and nullity in whole or in part of any paragraphs shall not affect the validity of the remaining paragraphs or parts of paragraphs, which are to remain in full force and effect. The final section of the Act (section 3) repeals all inconsistent laws.
Under a separate section of chapter 273, the Racing Commission was authorized to license county fairs or agricultural exhibits, for a few days in every year. A *Page 95 
license fee of $50 a day is exacted and the fee received is directed to be paid to the treasurer of the county in which the fair or exhibit may be held. Section 13 (Acts of 1935, ch. 255; 1936, 1st Special Session, ch. 136; and 1937, chs. 64, 408).
Additional revenue is obtained through chapter 324 of the acts of 1933, known as section 12A of article 79B, Code Supp. 1935. By this legislation a tax is laid at the rate of one per centum on the total amount of money wagered on all races during every meeting, except that of a county fair or agricultural exhibit. The Racing Commission is paid this separate tax, which is transmitted to the Treasurer of Maryland. Code (Supp. 1935), art. 78B, sec. 12A (see Acts of 1937, chs. 64, 408).
Several of the sections of chapter 273 of the Acts of 1920 have been amended, as the parenthetical references to statutes heretofore noted indicate, but the modifications thus made do not require a particular statement, because they do not change the problem presented by the original petition.
The controversy involves the rights of a legal person in relation to its property, since private corporations are "persons" within the meaning of the Fourteenth Amendment, so far as their rights of property are concerned, and are entitled to the equal protection of the law (Grosjean v. American PressCo., 297 U.S. 233, 244, 56 S. Ct. 444, 80 L. Ed. 660; Liggett Co.v. Baldridge, 278 U.S. 105, 49 S. Ct. 57, 73 L. Ed. 204; Smyth v.Ames, 169 U.S. 466, 522, 18 S. Ct. 418, 42 L. Ed. 819; Covington L. Turnpike Road Co. v. Sandford, 164 U.S. 578, 592, 17 S. Ct. 198, 41 L. Ed. 560); and the right to conduct their lawful business equally with others of the same class is a property right. Truax v. Corrigan, 257 U.S. 312, 327, 42 S. Ct. 124, 66 L. Ed. 254, 27 A.L.R. 375; Duplex Printing Press Co. v. Deering,254 U.S. 443, 465, 41 S. Ct. 172, 65 L. Ed. 349; Liggett Co. v.Baldridge, 278 U.S. 105, 111, 49 S. Ct. 57, 73 L. Ed. 204.
It is admitted that the only reason the license was not issued to the plaintiff was that it had declined to pay the *Page 96 
additional license tax of $3000; and that if and when paid the license would forthwith be granted. If the imposition of the additional tax is invalid on constitutional grounds, the refusal of the Commission to issue the license was unwarranted, and denied the plaintiff the right to conduct its business, and, so, a property right is here involved.
With the history of the provisions of the statutory law now in force kept in mind, and the incidence of those provisions upon the right of the plaintiff to carry on its lawful business known, the next inquiry relates to the nature of the license tax or fee.
The purpose of the statute at bar is not only to secure revenue but also to limit the number of licenses, and to regulate the exercise of the privilege when granted. The last two objects are attained by the requirement that certain preliminary conditions to the issue of the license are fulfilled and by the subsequent regulation of the enterprise through the instrumentality of an official commission. Thus the license fee or tax created is both an occupation or privilege tax and a revenue measure. Whether the fee of $6000 exacted for every day of the races during the meetings is primarily for revenue purposes, since it is obviously so much in excess of the amount necessary to cover the actual expenses of issuing the license and of regulating and controlling the racing, is not necessary to decide. It, however, would be indisputable that the revenue obtained from the $6000 fee "is none the less legal because the ordinance, which authorized it fulfills the two functions, one a regulating and the other a revenue function." Royall v. Virginia, 116 U.S. 572,, 579, 6 S. Ct. 510, 29 L. Ed. 735, 737; Crowley v. Christensen,137 U.S. 86, 11 S. Ct. 13, 34 L. Ed. 620. However, the basic daily charge or tax of $6000 is so excessive for a licensing and regulatory purpose that the charge would generally be regarded as primarily a tax for revenue and not a license tax. Unquestionably the addition to the universal daily basic rate of $6000 of the daily sum of $3000 that the statute attempts to lay upon meetings for racing within a defined *Page 97 
area and requires to be paid, without reduction, to the Treasurer of Baltimore County, is simply and wholly a revenue tax, which has no relation nor ascription to an exercise of the police power. Since the provision here under consideration is primarily the imposition of a tax for revenue purposes, the amount of the tax is wholly within the discretion of the Legislature, but if it were laid in the exercise of the police power, the reasonableness of the exaction would not be barred from judicial review. 37C.J., sec. 49, pp. 196-197; Cooley on Taxation (4th Ed.), sec. 27, pp. 98-99; sec. 29, p. 102. See Vansant v. Harlem StageCompany, 59 Md. 330, 335, 336; State v. Rowe, 72 Md. 548, 552, 20 A. 179; State v. Applegarth, 81 Md. 293, 300, 31 A. 961.
Within its discretion, the Legislature has generally the power to impose a fixed license tax or fee upon all who are engaged in a certain occupation or business. The amount of the license may be determined according to the value of the stock or capital employed; or by the receipts or income; or to the population of the political unit where the business is conducted; or, if a corporation, to its capital stock or assets. The amount of this license fee or tax may usually be increased or decreased by the legislative will. It is further true that the increase may be made with reference to a particular class of those engaged in an occupation or business. Again, the amount or rate of the tax may be graduated within a political unit with reference to its sub-divisions; and the license fee or tax may, at the discretion of the Legislature, be made inoperative within designated political units. All these general observations are necessarily subject to the qualification that the tax must not violate the provisions of the federal or a state constitution.
It is further true that the constitutional mandate that taxation shall be equal and uniform refers primarily to the taxation of property, and does not apply in its full force to the laying of a license tax on a business or vocation. State v.Applegarth, 81 Md. 293, 31 A. 961; 12 Am. Juris., secs. 485-494, 505, pp. 163-176; 187. However, *Page 98 
under the Fourteenth Amendment of the Federal Constitution, which prohibits the denial of equal protection of the laws, and the similar provision of article twenty-three of the Declaration of Rights of the State of Maryland, the license taxes laid must bear equally and uniformly on all persons and subjects embraced in the same class, and under similar conditions and circumstances.Oliver Iron Mining Company v. Lord, 262 U.S. 172, 43 S. Ct. 526, 67 L. Ed. 929; 37 C.J., sec. 53, p. 201; Whaley v. NorthernRoad Impr. Dist., 152 Ark. 573, 240 S.W. 1; State v.Shaughnessy, 47 Nev. 129, 217 P. 581; 12 Am. Juris., secs. 477, 478, 480, pp. 142-151, sec. 518, pp. 207-211.
The license tax is imposed by legislation which is made state-wide in its operation and is not confined to any one or more of the subordinate political divisions of the state. The terms which identify and define the class of persons and subjects within the purview of the law are uniform, universal and reasonable in their application. No member of the class is defined in terms of political geography. The admission made by the demurrer is that there are but four members of the class in the entire state. Their several racing meetings are at Bowie in Prince George's County; at Havre de Grace in Harford County; at Laurel in Anne Arundel County; and at Pimlico, which is now in Baltimore City, but before the Annexation Act of 1918 was in Baltimore County. Every one of these is required by the law to pay the identical license fee of $6000 for every day of racing. Every one of these members possesses the common requisites of the statutory class, and none of these requisites has any territorial relation other than that the member conduct racing within the state. The equal and uniform incidence of the license tax is, however, destroyed with reference to the owner of the track for racing at Pimlico, which has imposed upon it an additional license tax of $3000 a day during its meetings for racing, which the State Racing Commission collects but pays, without diminution, to Baltimore County, which uses the fund for local purposes. The reason for *Page 99 
this additional burden is apparently that the race track at Pimlico was within the limits of Baltimore County before it became incorporated in Baltimore City by the Annexation Act of 1918. The effect of this particular provision is to make the license or occupation tax $9000 for every day of racing upon a race track of a specified length and user within that portion of the present area of Baltimore City which was a part of the territory of Baltimore County at the time of the Annexation Act of 1918; and $6000 a day, if such a race track be within (a) any other part of the existing territory of Baltimore City or (b) any other place within the State of Maryland. As there is racing at Pimlico in the spring and fall, the discrimination mounts to a large sum of money every year. There is nothing in the history and form of the legislation which relieves this license tax of its unreasonable and arbitrary discrimination. If, as argued, the additional imposition of $3000 a day for every one of racing is attributable to the superior advantage in location of Pimlico, so far as ease of access and density of population and the financial resources of its patrons are concerned, the legislation does not supply a basis for such a rationalization. The object of the super-license tax was clearly designed for the local benefit of Baltimore County. The intention was to secure to that political sub-division a continuation of the license tax on racing which the county had previously received from tracks within the portion of the county which had been annexed to Baltimore City by the Acts of 1918. The declared purpose of the General Assembly was that the race tracks within the area annexed, and the racing thereon, "shall continue to be subject to the jurisdiction of the present Racing Commission of Baltimore County" and that the license tax of $3000 be paid to the County. Acts of 1918. The license-tax under the Acts of 1920 applied throughout the entire state without reference to the location of the race tracks affected in respect of any political sub-division. Advantage in location, because of proximity to large centers of population, and the patronage of a superior quality of *Page 100 
race-goers, were evidently not considered. The primary license fee or tax is the same, whether at Bowie or Havre de Grace, which are patently the less advantageously located tracks, or at Pimlico or Laurel, which are the more favorably situated tracks, since the first is now in Baltimore City and the second lies between the cities of Baltimore and Washington and both are readily accessible to the patrons of either metropolis. It should further be observed that the legislation negatives by implication the inference that the surtax is imposed because of any superiority in the location of the tracks in Baltimore City, since this advantage would exist no matter where the prescribed kind of tracks for racing were conducted within the limits of Baltimore City, but the law, nevertheless, lays the surtax only on race meetings in that portion of the area of Baltimore City which was taken by annexation from Baltimore County in 1918. Such a preferential inequality demonstrates beyond question that the discrimination made has no reasonable relation to advantages of location or of population.
The intention of the lawmakers is ascertained by the meaning of the language used in the statute, and not by what the court may conceive the legislators meant to express. It is not the function of construction to give a better act, but to ascertain and declare the sensible signification of the words used, when applied to the facts as they existed at the time of the passage of the statute. Since the increase by fifty per centum of the license tax to be paid for the operation of a prescribed track for racing within a designated part of the territorial area of Baltimore City is for revenue purposes, and does not bear equally and uniformly upon all persons in the same kind of business or enterprise, and this inequality and discrimination are clearly without a reasonable basis, the additional license or occupation tax is an arbitrary and unwarranted distinction, and, therefore, unconstitutional and void. State v. Shapiro, 131 Md. 168, 171,101 A. 703; In re Riley, 39 Cal. App. 58, 177 P. 854; State v.Osborne, 171 Iowa 678, 164 N.W. 294; State v. Mitchell, 97 Me. 66,
 *Page 101
53 A. 887; Haddon Heights v. Hunt, 90 N.J.L. 35, 101 A. 427, affirmed 91 N.J.L. 696, 103 A. 1052; People v. Jenkins,202 N.Y. 53, 94 N.E. 1065; People v. Wilber, 198 N.Y. 1,90 N.E. 1140; Hartford Steam Boiler Inspection  Insurance Co. v.Harrison, 301 U.S. 459, 461, 462, 57 S. Ct. 838, 81 L. Ed. 1223-1226. The class may be composed of one or more persons, so long as all who are or who may come into the like situation or circumstances are of the class. In re Holman, 197 Mo. App. 70, 191 S.W. 1109, affirmed 270 Mo. 696, 195 S.W. 711; Durach'sAppeal, 62 Pa. 491; Norfolk, P.  N. News Co. v. Norfolk,105 Va. 139, 52 S.E. 851.
By the equal protection clause of the Federal Constitution, discrimination between persons or property which are of the same class is forbidden, and equality and uniformity of persons of the same class are required in the imposition of occupation and license taxes. While perfect uniformity and perfect equality of taxation are not attainable, discrimination between individuals of the class taxed, by the selection of some for an exceptional burden, is plainly within the prohibition, and this is true whether the tax be an ordinary occupation tax as distinguished from a property tax, since the tax must nevertheless be the same upon all persons in the same class. Cooley on Taxation, secs. 259, 269.
The constitutional requirement of equality and uniformity may be violated by territorial inequality, as in the case of the imposition of a tax in one taxing district for the exclusive benefit of another. In addition to the question of equal protection of the laws, and of equality and uniformity of taxation, there are here also involved questions which concern the fundamental concept of equality of taxation in practical application to a particular territorial apportionment of taxes. The questions are so related that they may be considered in connection with one another. Cooley on Taxation (4th Ed.), sec. 310, p. 645.
In the chapter devoted to the title "Equality and Uniformity of Taxation" Cooley states: "In order to give *Page 102 
validity to any demand made by the state upon its people under the name of a tax, it is essential not only that the purpose to be accomplished thereby shall be public in its nature, but it is equally essential that the purpose shall be one which in an especial and peculiar manner pertains to the district within which it is proposed that the contribution called for shall be collected, and which concerns the people of that district more particularly than it does others. * * * Taxes are collected as proportionate contributions to public purposes. But to make them such in any true sense, they must not only be such as between the persons called on to pay them, but also as between those who `ought' to pay them. * * * And it is no more incompetent to select classes of persons for exceptional burdens than it is to select districts of the state for that purpose. * * * A state purpose must be accomplished by state taxation, a county purpose by county taxation and a public purpose for any inferior district by taxation of such district. This is not only just but it is essential. To any extent that one man is compelled to pay in order to relieve others of a public burden properly resting upon them, his property is taken for private purposes, as plainly and as palpably as it would be if appropriated to the payment of the debts or the discharge of obligations which the person thus relieved by his payments might owe to private parties." Cooleyon Taxation (4th Ed.), sec. 314, pp. 650-653, sec. 315, sec. 95;Union Refrigerator Transit Co. v. Kentucky, 199 U.S. 194, 202, 26 S. Ct. 36, 50 L. Ed. 150.
This principle was recognized and enforced in Miller v.Wicomico County Commrs., 107 Md. 438, 69 A. 118. Again, inTalbot County Commrs. v. Queen Anne's County Commrs.,50 Md. 245, the court, through Chief Judge Alvey, unanimously approved the principle in these words: "Indeed, it would be a startling proposition to announce, that it is competent to the Legislature to require the people of one county to raise money by taxation and apply it to the making of roads, bridges, or any other public improvement, in another county without *Page 103 
reference to any special benefit to be derived therefrom by the people thus taxed. Such legislation could not for a moment be sustained; and it is fully conceded by the counsel for the appellees that such legislation would be unconstitutional and void."
In the case last cited the principle thus stated did not have application because the levy of a tax in one county by way of contribution to the maintenance and construction of a draw-bridge in an adjoining county was supported solely for the reason that the object to be accomplished by the construction and maintenance of the drawbridge was local in its character, and of special and peculiar interest to the people sought to be taxed. The facts which took the case cited out of the principle stated are not found on the record at bar.
If the area of Baltimore County now incorporated with Baltimore City be accepted as having been erected into a separate district for the purpose of imposing the additional tax of $3000 upon any race track located within the district, it does not appear that the taxing district so arbitrarily erected derives any special and peculiar advantage in the use by Baltimore County of the tax of $3000 in the manner prescribed. No direct benefit to this assumed taxing district within Baltimore City is to be found in the appropriation of two-thirds of the tax to be used and expended in the construction or maintenance of the public roads located in Baltimore County, according to the discretion of its County Commissioners, and of the one-third to be divided equally between two agricultural associations of Baltimore County. The purely local nature of these uses is accentuated by the provision that the funds available for roads and bridges shall be used, first, to the reconstruction of the Hanover turnpike between Reisterstown and the Carroll County line, and, second, to the construction and improvement of the Dulaney's Valley turnpike road northward from Towson, as both Reisterstown and Towson are to the north, and some miles distant from the nearest boundary of Baltimore City. *Page 104 
The majority view declares, apparently, that the tax would be invalid if the statute had imposed the tax and provided that the $3000 should be paid directly to Baltimore County, but that it becomes valid because the statute, after imposing the tax, appropriates $3000 to be used for the benefit of county public roads, bridges and local private corporate agricultural societies. It is not perceived how the appropriation of the tax to any of the local public purposes of Baltimore County would be unconstitutional, but that the appropriation of the same tax to some local public purpose of that county endows the act with constitutionality. In either case the tax imposed in one taxing district would be used for the local public purposes of another taxing district or county.
The decision in State v. Applegarth, 81 Md. 293, 31 A. 961, is not in point. It was there held that if the license tax imposed be valid, it was immaterial whether the proceeds of the tax were paid and placed mediately or immediately to the credit of the "Oyster Fund," which was dedicated by the statute to the purpose of maintaining sufficient and proper police regulations for the protection of fish and oysters in Maryland waters. In that case the license fee was exacted by the State for the packing of oysters and, when received, was applied by the State for the benefit and use of the State in the performance of a function peculiarly within the province of the State in relation to the protection of the oysters in the public waters of the State. It is submitted that the problem here is the primary one of the power to impose the license tax, and that the decision inState v. Applegarth, supra, is not authority nor precedent for the rule adopted and enforced by the decision in the present case, which, in over-ruling Talbot County Commrs. v. QueenAnne's County Commrs., supra, holds that it is neither a violation of the fundamental principle of equality which underlies all the rules relating to taxation, nor of the constitutional mandate that occupation and license taxes must be equal and uniform on persons of the same class, for the State to tax one taxing district for the sole benefit *Page 105 
of another taxing district, when the burdened taxing unit derives no direct or special benefit therefrom. The doctrine adopted is novel, unfair, and onerous. Its evil effect concerns the taxpayer in imposing upon him the necessity of contributing toward a purpose which, although it be public, is one in which he has no interest. It would compel him, and others of his class, to make periodical payments of certain sums for the exclusive benefit of the taxpayers of another municipality or part of the state.Cooley on Taxation (4th Ed.), sec. 95, pp. 223-225, sec. 1683, p. 3390, sec. 1817, p. 3571; Cooley's ConstitutionalLimitations (8th Ed.), p. 1039; Willoughby on theConstitution, vol. 3, sec. 1280. See Alabama Power Co. v. Cityof Corbin Hill, 234 Ala. 489, 175 So. 289, 291; People v.Townsend, 56 Cal. 633, 637; White v. Decatur, 225 Ala. 646,144 So. 873; Farris v. Vannier, 6 Dakota 186, 42 N.W. 31;Carlton v. Mathews, 103 Fla. 301, 137 So. 815; Amos v.Mathews, 99 Fla. 1, 65, 115, 126 So. 308; Scuffletown Fence Co.v. McAllister, 12 Bush. (Ky.) 312; State v. Lafayette Co.,134 La. 78, 82, 63 So. 630; Dorgan v. Boston, 12 Allen (Mass.) 223, 237; In re Opinion of the Justices, In re State Taxation,97 Me. 595, 55 A. 827; Manistee Lumber Co. v. SpringfieldTownship, 92 Mich. 277, 52 N.W. 468; Sanborn v. Rice County,9 Minn. 273; Wells v. Weston, 22 Mo. 384; City of St. Charles v.Nolle, 51 Mo. 122, 124; City of St. Clair v. George, 225 Mo. App. 30, 33 S.W.2d 1019, 1021; Johnston County v. Lacy,174 N.C. 141, 93 S.E. 482; Reeves v. Bumcombe County, 204 N.C. 45,167 S.E. 452; Berlin Mills Co. v. Wentworth's Location, 60 N.H. 156; Keene v. Roxbury, 81 N.H. 332, 126 A. 7; ElizabethtownWater Co. v. Wade, 59 N.J. Law 78, 34 A. 4; In re Assessment ofLands in Flatbush, 60 N.Y. 398, 406; Hubbard v. Fitzsimmons,57 Ohio St. 436, 49 N.E. 477; Simon v. Northup, 27 Or. 487, 40 P. 560; Hammett v. Philadelphia, 65 Pa. 146, 150; Sharpless v.Philadelphia, 21 Pa. 147, 168; Gulf Refining Co. v. Knoxville,136 Tenn. 253, 256, 188 S.W. 798; Taylor v. Chandler, 9 Heisk. (Tenn.) 349; Robinson v. City of Norfolk, 108 Va. 14, 60 S.E. 762; Berry v. Fox, 114 W. Va. 513, *Page 106 172 S.E. 896; Newman v. Schlarb, 184 Wash. 147, 50 P. 2nd 36; Chicago  N.W.R.R. Co. v. Wisconsin, 128 Wis. 553, 561, 108 N.W. 557; Joslin v. Providence, 262 U.S. 668, 673, 43 S. Ct. 684, 67 L. Ed. 1167.
The rule established by the court makes it lawful for the General Assembly to increase the license fee within the same section of Baltimore City, and to require the plaintiff to pay the new license fee to the County Commissioners of Garrett, Wicomico, St. Mary's or any other county for any specific local county purposes. As suggested in the able and exhaustive opinion of the chancellor, the traders and theatres doing business in Baltimore City might be required to pay additional license fees in aid of Carroll County to rebuild its jail. The field of taxation thus newly created would find its sole limit in the will of the General Assembly.